DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Notice of Amendment
	In response to the amendment filed on 12/15/2020, amended claim 1 is acknowledged. Claims 1-9 and 14-15 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Patent No. 8,696,695 B2), further in view of Ranucci et al. (US Patent No. 9,339,271 B2) (previously cited).

	Regarding claim 1, Patel et al. discloses a steering tool comprising: 
an internal tube (52) disposed inside an external tube (45), said internal and external tubes being arranged for longitudinal axial movement relative to one another by movement of a tube manipulator (54, 111) coupled to said internal and external tubes, and at least one of said internal and external tubes is formed with transverse slots (46) near the distal end thereof (see col. 13, lines 23-31), and wherein the longitudinal axial movement causes bending of the distal ends of said tubes (see col. 7, lines 57-63 and col. 13, lines 10-37); 
wherein said internal and external tubes are held in internal (53) and external tube holders (41), respectively, which are mounted in a manipulation handle (120) (see Figures 5 and 7 and col. 14, lines 19-21 and lines 39-46), and wherein said internal and external tube holders are movable axially with respect to one another along their longitudinal axes to cause bending of the distal ends of said tubes (see col. 14, lines 22-30), and wherein said internal and external tube holders are rotatable with respect to one another around their longitudinal axes (see col. 14, lines 22-30), and 
wherein said tube manipulator is arranged to abut proximally against a stationary portion (59, 117) of said handle or to be received in a groove formed in said handle (see Figures 1 and 5-7).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering tool of Patel et al. to include a distal end of said internal tube is fixedly joined to a distal end of said external tube, as disclosed in Ranucci et al., so as to facilitate articulation of the steering tool (see Ranucci et al.: col. 11, lines 39-42).
Regarding claim 2, Patel et al. discloses said external tube holder interfaces with said internal tube holder with catches that maintain said internal and external tubes at a selected twisted orientation (see col. 14, lines 62-65).
Regarding claim 3, Patel et al. discloses a proximal end of the tool has an inlet opening (59, 117) for passing therethrough tools (e.g. guidewire 115) (see Figures 1 and 5-7 and col. 12, lines 61-64 and col. 14, lines 34-36).
Regarding claim 4, it is noted Patel et al. does not specifically teach some of said slots of said at least one of said internal and external tubes are more bendable than other slots of said at least one of said internal and external tubes which are less bendable. However, Ranucci et al. teaches some of said slots (102) of said at least one of said internal and external tubes are more bendable than other slots (110, 111, 118) of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering tool of Patel et al. to include some of said slots of said at least one of said internal and external tubes are more bendable than other slots of said at least one of said internal and external tubes which are less bendable, as disclosed in Ranucci et al., so as to provide different articulation characteristics, increased bending resistance in selected directions, decreased bending resistance in selected directions, increased articulation ranges, complex articulation directions, etc. (see Ranucci et al.: col. 12, lines 12-19).
Regarding claim 5, Ranucci et al. teaches said slots which are less bendable abut against a stop (108) that prevents from bending more than the slots which are more bendable (see Figures 3A-5B and col. 4, lines 22-31 and col. 7, lines 41-61).
Regarding claim 6, Patel et al. discloses said at least one of said internal and external tubes bends differently when pushed as opposed to pulled (see Figures 2A-D and col. 12, lines 31-47).
Regarding claim 14, Patel et al. discloses said internal tube holder comprises a septum (42, 58) to seal passage of said internal tube therethrough (see Figure 7 and col. 14, lines 46-57).
Regarding claim 15, Patel et al. discloses said handle comprises a proximal fluid connector (59, 117) (see Figures 1 and 5-7 and col. 12, lines 61-64 and col. 14, lines 30-33).   
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. and Ranucci et al., further in view of Sakakine et al. (US Publication No. 2007/0260225 A1) (previously cited).

Regarding claim 7, it is noted neither Patel et al. nor Ranucci et al. specifically teach some of said slots of said at least one of said internal and external tubes have open ends facing in one direction, while other slots of said at least one of said internal and external tubes have open ends facing in another direction, the slots of one side of said at least one of said internal and external tubes are spaced apart more than slots of another side of said at least one of said internal and external tubes. However, Sakakine et al. teaches some of said slots (108) of said at least one of said internal and external tubes have open ends facing in one direction, while other slots (110) of said at least one of said internal and external tubes have open ends facing in another direction, the slots of one side of said at least one of said internal and external tubes are spaced apart more than slots of another side of said at least one of said internal and external tubes (see Figures 9-10 and 12-13 and [0065]-[0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Patel et al. and Ranucci et al. to include some of said slots of said at least one of said internal and external tubes have open ends facing in one direction, while other slots of said at least one of said internal and external tubes have open ends facing in another direction, the slots of one side of said at least one of said internal and external tubes are spaced apart more than slots of another side of said at least one of .

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. and Ranucci et al., further in view of Salahieh et al. (US Publication No. 2012/0277730 A1) (previously cited).

Regarding claims 8-9 and 11-12, Ranucci et al. teaches internal and external tubes being affixed to one another using welding, brazing, soldering, adhesives, etc. (see col. 8, lines 36-40) but neither Patel et al. nor Ranucci et al. specifically teach said external tube is formed with apertures for joining to said internal tube, wherein said apertures are located near stiffest and most flexible areas of said internal tube. However, Salahieh et al. teaches an external tube (34, 50, 80) formed with apertures (38, 57, 92) for joining to an internal tube (36), wherein said apertures are located near stiffest (52, 82) and most flexible (54, 85) areas of said internal tube (see Figures 3 and 5 and [0089] and [0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Patel et al. and Ranucci et al. to include the external tube being formed with apertures for joining to the internal tube, wherein said apertures are located near stiffest and most flexible areas of said internal tube, as disclosed in Salahieh et al., so as to facilitate bonding to provide for axial fixation of the two tubes (see Salahieh et al.: [0089]).

  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DEVIN B HENSON/Primary Examiner, Art Unit 3791